DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
1.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 7-9, 11, 29-31, 70-77, part drawn to a therapeutic composition comprising a histidyl-tRNA synthetase Fc (HRS-Fc) fusion polypeptide or an expressible polynucleotide that encodes the HRS-Fc fusion polypeptide and pirfenidon and a patient care kit comprising a HRS-Fc fusion polypeptide or an expressible polynucleotide that encodes the HRS-Fc fusion polypeptide and pirfenidon
Group II, claims 82-84, 88-92 drawn to a method of altering one or more pharmacokinetic characteristics of an HRS-Fc fusion polypeptide in a subject comprising administering an HRS-Fc fusion polypeptide or an expressible polynucleotide that encodes the HRS-Fc fusion polypeptide in combination with pirfenidone.

Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a therapeutic composition comprising an HRS-Fc fusion polypeptide this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2011/072265 (Reference submitted by Applicant; ATYR PHARMA, INC; published June 16, 2011) in view of Meiron (US 2011/0129486; published June 2, 2011). 
ATYR PHARMA, INC teaches a histidyl-tRNA synthetase Fc (HRS-Fc) polypeptide in pharmaceutical compositions for treating inflammatory diseases (page 2, page 4 and page 64, line 30). 
ATYR PHARMA, INC does not teach a composition comprising HRS-Fc and pirfenidone for treating inflammatory disease. 
Meiron teaches a method for treating an inflammatory disease such as inflammatory colon diseases comprising administering adherent cells from a placenta or adipose tissue (abstract and paras 0001 and 0011). Meiron teaches anti-inflammatory agents can be administered such as pirfenidone (para 0127). 
  It would have been obvious for one of ordinary skill in the art before the effective filling date to modify to modify a HRS-Fc polypeptide pharmaceutical compositions for treating inflammatory diseases, as taught by ATYR PHARMA, INC to include pirfenidone, as taught by Meiron. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following 

2.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The species of an HRS-Fc fusion polypeptide or an expressible polynucleotide that encodes the HRS-Fc fusion polypeptide (see claims 1, 70 and 82). 
The species of HRS-Fc fusion proteins comprising the SEQ ID NOs selected from Table H8 (see claim 7). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
That is to say, Applicant shall:
 Elect an HRS-Fc fusion polypeptide OR an expressible polynucleotide that encodes the HRS-Fc fusion polypeptide.
Elect 5 SEQ ID NOs: from the sequences listed in Table H8
. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of claims 1, 70 and 82 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Polypeptides are composed of amino acids and polynucleotides are composed of purine and pyrimidine units. They are structurally distinct molecules and do not belong to a recognized class of chemical compounds. 
The chemical compounds of claim 7 are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  The SEQ ID NOs: listed in Table H8 comprises diverse sequences which would lead to functionally diverse properties or activities. 

3.  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                  Primary Examiner, Art Unit 1646                                                                                                                                      



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        2/1/2022